Ryan, C.
Plaintiff in error complains that his appeal from the county court of Nance county was dismissed in the district court because the transcript was not filed within thirty days from the date of the judgment. There was probably an attempt to excuse the above failure by a showing of facts made by affidavit not incorporated in a bill of exceptions. Following the rules laid down in Maggard v. Van Duyn, 36 Neb., 862, and Barry v. Barry, 39 Neb., 521, the judgment of the district court is
Affirmed.